


Exhibit 10.1

 

AMENDMENT NUMBER 3
TO
THE MACERICH COMPANY
DEFERRED COMPENSATION PLAN
FOR EXECUTIVES
(As Amended and Restated Effective as of January 1, 2003)

 

WHEREAS, The Macerich Company (the “Company”) has established and maintains The
Macerich Company Deferred Compensation Plan for Executives (As Amended and
Restated Effective as of January 1, 2003) (the “Plan”) to provide supplemental
retirement income benefits through deferrals of salary and bonuses for certain
Eligible Employees (as defined in the Plan); and

 

WHEREAS, the Plan was frozen December 31, 2004, so that the benefits provided
thereunder would be exempt from application of Section 409A of the Internal
Revenue Code of 1986 (the “Code”); and

 

WHEREAS, Treasury Regulations and Internal Revenue Service guidance under
Section 409A of the Code promulgated since the adoption of the Plan allow for
the amendment of the Plan to permit the establishment of and contributions to a
trust from which Plan benefits are to be paid and to change notional investment
measures under the Plan without affecting the Plan’s status under Section 409A
of the Code; and

 

WHEREAS, the Company has determined that it is appropriate and desirable to
amend the Plan to provide for payment of benefits through a rabbi trust and to
provide greater flexibility in the selection of Plan Funds in a manner that
complies with such regulations and guidance.

 

NOW, THEREFORE, the Plan is hereby amended as set forth below, effective
October 1, 2012.

 

1.              Section 3.2 of the Plan is amended to read as follows:

 

3.2                               Investment Elections.

 

(a)                                 Participant Designation. At the time of
entering the Plan and/or of making the deferral election under the Plan, the
Participant shall designate, on a Participant Election provided by the
Committee, the Funds in which the Participant’s Account or Accounts shall be
deemed to be invested for purposes of determining the amount of earnings and
losses to be credited to each Account.  The Participant may specify that all or
any percentage of his or her Account or Accounts shall be deemed to be invested,
in whole percentage increments, in one or more of the Funds selected as
alternative investments under the Plan from time to time by the Committee
pursuant to subsection (b) of this Section 3.2.  A Participant may change the
designation made under this Section by filing a revised election in accordance
with procedures established by the Committee, on a Participant Election provided
by the Committee.

 

--------------------------------------------------------------------------------


 

(b)                                 Investment Funds. From time to time, the
Committee may select, in its sole and absolute discretion, each of the types of
commercially available investments to be the Funds to be communicated to the
Participants pursuant to subsection (a) of this Section 3.2.  The Earnings Rate
of each such commercially available investment shall be used to determine the
amount of earnings or losses to be credited or charged to Participants’ Accounts
under Article IV.  A Participant’s choice among investments shall be solely for
purposes of calculation of the amount of earnings or losses to be credited or
charged to the Participant’s Accounts.  The Company shall have no obligation to
set aside or invest amounts as elected by the Participant.  Participants shall
have no more right to or interest in any investments that may be made by the
Company in the Funds or otherwise than any other unsecured general creditor of
the Company.

 

2.              Article IV of the Plan is amended by adding a new Section 4.3
thereto, to read as follows:

 

4.3                               Trust.

 

The Company shall be responsible for the payment of all benefits under the
Plan.  The Company shall establish one or more grantor trusts for the purpose of
providing for payment of benefits under the Plan and shall contribute to such
grantor trust(s) an amount equal to the aggregate of all Account balances for
all Participants under the Plan as of October 1, 2012.  Such trust or trusts may
be irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors.  Benefits paid to a Participant from any such trust or
trusts shall be considered paid by the Company for purposes of meeting the
obligations of the Company under the Plan.

 

3.              The second sentence of Section 9.1 of the Plan is amended to
read as follows:

 

No assets of the Company shall be held in any way as collateral security for the
fulfilling of the obligations of the Company under this Plan.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this amendment this 27th day of September, 2012.

 

 

THE MACERICH COMPANY

 

 

 

 

 

By

       /s/ Richard A. Bayer

 

 

Richard A. Bayer

 

Senior Executive Vice President,

 

Chief Legal Officer and Secretary

 

--------------------------------------------------------------------------------
